Citation Nr: 1122890	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  06-06 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for chest tightness, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1995.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of February 2005 by the Department of Veterans Affairs (VA) Montgomery, Alabama, Regional Office (RO).

The Veteran testified at a March 2008 hearing at her local RO before a Decision Review Officer, and a transcript of this hearing is of record.  

The Board previously remanded this appeal in February 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2010, the present matter was remanded to afford the Veteran an appropriate VA Gulf War examination.  A review of the record shows that the Veteran failed to appear for the scheduled June 2010 examination; however, there is a question as to whether she received adequate notice of the examination.  Generally, there is a presumption of regularity under which it is presumed that the Veteran was properly mailed notice of the examination, even when there is no hard copy of the notice letter in the claims folder.  See Kyhn v. Shinseki, 24 Vet. App. 228, 232 (2011).  Nevertheless, a review of the record reveals that the address utilized by the AMC/RO on the VA examination request (i.e. the street name and zip code) does not reflect the address the Veteran provided to VA or the address utilized on other correspondences to the Veteran.  While not definitive, the present state of the record sufficiently rebuts the presumption of regularity and raises the possibility that the Veteran did not receive the VA examination notice letter.  As such, the claim must be remanded to ensure the Veteran is provided the examination notice mandated by due process.  

The Board observes that the Veteran likely receives regular relevant medical treatment; however, pertinent records of her VA care, dated since March 1995, have not been associated with the claims file.  Further, no relevant private treatment records, dated after June 2005, are of record.  Consequently, the Board finds that an effort should also be made to obtain additional pertinent treatment records.  

Finally, the Board finds it necessary to remind the Veteran that the "duty to assist is not always a one-way street," and she has an obligation to actively participate in the retrieving of any information pertinent to her claim, to include attending scheduled VA examinations and identifying relevant records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Further, pursuant to 38 C.F.R. § 3.655 (2010), failure to appear for a scheduled VA examination and/or identify relevant records may detrimentally affect the claim because the subsequent adjudication will be based solely on the evidence of record.  Given the forgoing, the Veteran is urged to attend the scheduled examination, reply to requests for information, and notify VA of any revisions to her address.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO shall ask the Veteran to identify all sources of private chest pain, breast cancer, fibromyalgia, gastroesophageal reflux disease, and viral syndrome/costochondritis treatment and hospitalization she has received, since June 2005.  Then the AMC/RO shall undertake appropriate efforts to obtain any identified records.  

2.  The AMC/RO should obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's chest pain, breast cancer, fibromyalgia, gastroesophageal reflux disease, and viral syndrome/costochondritis, dated since March 1995.  Any negative response should be in writing, and associated with the claims file.

3.  After associating all outstanding records with the claims folder, the Veteran should be afforded a VA Gulf War examination, to determine the etiology of any chest tightness disorder.  Provide the Veteran with appropriate notification of the date, time and location of her scheduled VA Gulf War examination.  The AMC/RO should utilize the address provided by the Veteran on the February 2006 Appeal to Board of Veterans' Appeals (VA Form 9), or any revision she communicates.  This notice letter should be associated with the claims folder.  Current VA Gulf War Examination Guidelines must be followed.  The claims folder should be made available to and reviewed by the examiner before the examination.  The examiner should record the full history of the disorder, including the Veteran's account of the etiology of her disability.

The examiner should specifically provide opinions as to the following:

(a)  State whether the Veteran has chest tightness that is attributable to a known clinical diagnosis, to include breast cancer, fibromyalgia, gastroesophageal reflux disease, and/or viral syndrome/costochondritis.  The conclusion of whether the Veteran's disorder is or is not attributable to a known clinical diagnosis should be clearly stated.  

(b)  If a chest tightness disorder is attributable to a clinical diagnosis, the examiner must state whether it is as least as likely as not that the disorder had its onset during military service, or is the result of any incident therein.  The examiner should also state whether any disorder attributed to a clinical diagnosis was caused, or aggravated beyond its natural progression, by any of the Veteran's service-connected disorders.  

In making the requested opinions, the examiner should consider the Veteran's statements, as to the onset and description of symptoms, to be competent and credible.  A rationale for the requested opinions should be clearly stated and included in the provided report.  All studies deemed necessary should be performed, associated with the claims folder, and all finding reported in detail.  

4.  The AMC/RO should review the examination report to determine if it is in compliance with this REMAND.  If deficient in any manner, it should be returned, along with the claims file, for immediate corrective action.

5.  The AMC/RO should thereafter review the additional evidence that has been obtained and determine whether the benefit sought on appeal may now be granted.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


